Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to “A method for hot forming a flat laminate element”, classified in B29C51/082.
II. Claims 20-28, drawn to “A forming tool for high pressure forming a single layer or multi-layer laminate element”, classified in B29C63/0073.
The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are related as a process and an apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice a materially different process such as manually placing the palette holding the preform into an oven, then placing the palette holding the preform into a shaping mold. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification 

--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Friedrich Von Rohrscheidt on January 26th, 2021, a provisional election was made without traverse to prosecute the invention of “A method for hot forming a flat laminate element”, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-28 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 

Claim Objections
Claim 2 is objected to because of the following informalities:  On lines 9 and 10, the Examiner will interpret that the phrase “in a Z direction and only in the X direction, thus mono directionally” intends to state “in a Z direction and only in the Z direction, thus mono directionally”, as it does in the specification [0034].  Also in claim 2, lines 21-22, the Examiner will interpret that the phrase “wherein the mono directional forming of the flat laminate element in the X-direction has not formed the flat laminate element in the Y-direction”, intends to state “wherein the mono directional forming of the flat laminate element in the Z-direction has not formed the flat laminate element in the Y-direction”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  The phrase “supported and attached which frame assembly includes” on line 58 appears grammatically incorrect.  The Examiner deduces the phrase should state “supported and attached in which the frame assembly includes”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  On lines 7 and 8, the acronym PMMA has been applied to poly(meth)acrylate.  However, PMMA is the acronym for polymethylmethacrylate, while poly(meth)acrylate can be “any polymer of an ester of methacrylic acid, especially PMMA”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  On line 9, “VST 50B” should instead recite “VST B50”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “diphenols”, and the claim also recites “in particular… bisphenol A and modified bisphenol compounds” which is the narrower statement of the range/limitation.  This indefiniteness error is repeated in claim 10 for methacrylates, styrols, and sulfones.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation 50µm to 1000µm, and the claim also recites 200µm to 750µm which is the narrower statement of the range/limitation. The claim is considered 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation 1000µm to 10000µm, and the claim also recites 3000µm to 10000µm which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
The term "major" in claim 14 is a relative term which renders the claim indefinite.  The term "major" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim 15, line 9, phrase “temperature between approximately 120°C above VST 50B (°C)” is indefinite because ‘between’ infers a range of a lower and higher temperature, but only one temperature is given.  The specification uses the same language on [0126]; however, the heat shield temperature range phrase on [0186] and [0191] recites “between approximately 120°C to 180°C above VST 50B (°C)”.

For the sake of compact prosecution, claims 10, 11, and 12 will be interpreted using the broadest ranges of chemicals disclosed; for claim 14, a “major portion” will be interpreted as greater .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
	
Claims 1, 3, 4, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Niebling (US20100237544A1), in view of Smith (US4185069). 
With respect to claim 1, the prior art of Niebling teaches a method for hot forming a flat laminate element made from a thermoplastic synthetic material into a contoured 3-D formed element [0003], the method comprising the steps: applying the flat laminate element to a frame of a frame shaped pallet [0006] with a rim zone, or edge sections, of the flat laminate element [0006] and heating the flat laminate element to a pre-determined temperature to form a heated flat laminate element [0007]; loading a form surface of the heated flat laminate element within the rim zone with a fluid pressure medium with a pressure of 20 bar to 300 bar [0008]; and subsequently forming the hot blank under constant pressure into the 3-D formed element within a time period of less than 5 seconds [0008].  
Niebling is silent on two identical laminate rim portions opposite each other and sliding along a frame.
However, the prior art of Smith teaches arranging the heated flat laminate element (Fig. 2, item 28) with the rim zones clamped to trolleys (Fig. 2, items 15, 16) that slide on the frame rails (Fig. 2, items 11-14) so that portions of the rim zone of the heated flat laminate element are able to slide on the frame in a first laminate direction [Col. 2, line 53 – Col. 3, line 9]; initially impacting two laminate material rim portions that are arranged parallel to each other with an offset from each other and 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the rectangular laminate shape taught by Smith in place of the irregularly-shaped laminate sheet taught by Niebling (Fig. 2) to obtain the predictable result of a laminate that has two straight shorter ends which can be used to slide along a rail frame during a forming step and to form a product of desirable dimensions.  See MPEP2143(I)(B).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the curved lower forming tool half and its hydraulic or pneumatic piston and cylinder device (Fig 2, item 22) taught by Smith in place of the flat lower forming tool shape taught by the method of Niebling in order to form a laminate product with a curved central section with two flat end sections that are aligned on the same x-y plane.  It would be prima facie obvious that he upper forming tool section taught by Niebling would require modification to have compatibility with the shape of the lower tool taught by Smith, in order to form a seal and to high pressure form the laminate properly.
	It also would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply a known technique of holding the laminate ends with clamps on rollers from the known device taught by Smith to improve the device taught by Niebling by yielding the predictable 

With respect to claim 3, Smith teaches the heated flat laminate element is subjected to a mono directional forming without elongation or with a small elongation in the first laminate material direction or in the X-direction [Col. 3, lines 38-42].  
With respect to claim 4, Smith teaches the two predetermined identical or substantially identical contours are arranged at a contact surface of two frame sections of a tension frame [Fig 2, item 24] that are parallel offset from one another and arranged opposite to each other or the two 62NIE 002 contours are arranged at a contact surface of two side walls of a frame assembly that are parallel offset from each other and arranged opposite to each other, wherein the frame assembly is supported and attached at the tension frame , and wherein the tension frame is lifted relative to the frame shaped pallet [Fig. 2, items 18, 19] on which the heated flat laminate element [Fig. 2, item 28] is supported (Col. 2, line 51 – Col. 3, line 13).
With respect to claim 10, Niebling teaches a laminate element is used that is made from a thermoplastic synthetic material that is selected from a group consisting of: polycarbonate (PC) [0025]. 
With respect to claim 11, Niebling teaches the laminate is provided as a one layer synthetic material foil or as a multi-layer composite including at least two synthetic material foils, and wherein each synthetic material foil has a layer thickness of 50µm to 1000µm.  Niebling teaches films with a 
With respect to claim 12, Niebling teaches the polycarbonate laminate is provided as a one layer synthetic material plate which has a layer thickness of 100µm to 2,000µm, wherein a total layer thickness of the composite does not exceed 12,000µm [0123-0124].  This overlaps within the claimed single layer laminate thickness range of 1,000µm to 10,000µm; therefore, a case of prima facie obviousness exists and Nielbling teaches the claimed laminate thickness range of 1,000µm to 10,000µm.
With respect to claim 13, Niebling teaches one layer or multi-layer laminates are used which are at least partially imprinted or metalized on one surface or on both surfaces or which are coated in another manner or in case of a multi-layer laminate material an imprint or metallization or other coating can also be provided as a sandwich between two layers from transparent plastic materials [0181].  
With respect to claim 14, Niebling teaches a laminate made from a thermoplastic synthetic material is heated by radiation heating before forming touch free so that at least one side of an entire molding surface or a major portion of the molding surface of the laminate element to be formed has a surface temperature within the range of [VST (= VICAT softening temperature) B50 (*C) of the synthetic material - 200C] up to [VST B50 (°C) of the plastic material plus 230C].  Niebling teaches that the laminate film surface temperature should be predominantly between 10 – 650C above VST B/50 [0109]; since these ranges overlap, a prima facie case of obviousness exists that Niebling teaches the claimed range.  See MPEP 2144.05(I).
With respect to claim 16, Niebling teaches the heated laminate element passes a temperature measuring station (Fig. 1, item 30) on a path from the heating station (Fig. 1, item 20) to the forming station (Fig. 1, item 40), and wherein a temperature distribution on a surface of the laminate element is scanned, visualized or represented in another manner by a thermal imaging camera [0160-0161].  

With respect to claim 18, Niebling teaches hot forming a laminate element made from a thermoplastic synthetic material in which the carrier element is laminated with the laminate element [0100], and wherein the laminate adheres to the 3-D carrier element through an adhesive [0128].  
Production of a 3D carrier element is taught by the method of Niebling, in view of Smith, in the rejection of claim 1 above.
With respect to claim 19, the prior art of Niebling teaches a blank made from the laminate that is adapted to the 3-D carrier element is placed on a transfer foil [0128-0129], wherein the transfer foil and the laminate material blank are jointly formed into the mono-directional blank through mono-directional forming [0128], forming the transfer foil together with the laminate blank [0128] wherein the laminate material blank contacting the transfer foil is applied and laminated to the 3-D carrier element by an adhesive layer [0128].  
Niebling does not explicitly teaches at least a rim zone of this transfer foil being placed on the frame of a frame shaped pallet on the bottom of the laminate stack, wherein the transfer foil thus formed is clamped between the contact surface at the lower form tool half and the sealing surface at the upper form tool half.
However, It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to adhere a protective layer as described by Niebling for a partly printed or metallized coating to the bottom surface of the laminate stack as this could protect the laminate stack layers, the finish could be visible through the transparent laminate stack, and would adhere to the laminate stack using the same high pressure forming method [0128].  It would be prima facie obvious to a person of ordinary skill in the art that the transfer foil layer could also be clamped to the forming tool via the sliding clamping bars attached to the frame by rollers taught by the method of Niebling, in view of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Niebling (US20100237544A1), in view of Smith (US4185069), as set forth above in the rejection of claim 1, and further in view of Sheu (US20110079933A1).
With respect to claim 5, Niebling, in view of Smith, teaches a semi-circular curved laminate semi-finished product with flat flanges on each end. 
Niebling, in view of Smith, is silent on other laminate shapes including roof-shaped or cambered.
However, the prior art of Sheu teaches a laminate formed in two predetermined, identical or substantially identical non-flat contours are roof shaped and provide a configured wave (Fig. 8, item 10). In which a high pressure forming method can be used [0009, 0027, 0031].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a roof-shaped laminate semi-finished product, taught by Sheu, to improve the hot forming method of Niebling, in view of Smith, to allow the production of additional shapes of laminated products, as desired.  This modification to the apparatus of Niebling, in view of Smith, would require reshaping of the upper mold and lower forming tool half, but the process would otherwise be unchanged.  See MPEP 2143(I)(C).

Allowable Subject Matter
Claims 2, 6-9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 2, Smith (US4185069) teaches the flat laminate element is rectangular and has longer sides in a cartesian coordinate system parallel to an X-axis and shorter sides parallel to a Y axis (Fig. 1, item 28; [Col. 2, lines 53-57]), 61NIE 002 wherein an imaginary grid with parallel equidistant straight lines which are oriented parallel to the longer sides and with parallel equidistant straight lines which are parallel to the shorter sides is impartible upon the flat laminate element, wherein an impact of a predetermined non-flat contour or of a circular contour causes a deformation of the flat laminate element into a mono directionally formed blank along one axis orthogonal to a X-Y plane thus in a Z direction and only in the Z direction, thus mono directionally (Fig. 2, item 28), wherein the blank now includes an additional extension in the Z direction, wherein an original cord has now been formed into a circular arc (Fig. 3, item 28) so that the mono directionally formed blank now has a length in the X-direction that is shorter than the originally inserted laminate element so that portions of the originally flat laminate element have to be able to slide on a base supporting the laminate element (Figs. 1-3, items 18, 19; [Col. 3, lines 4-12]); wherein the mono directional forming is characterized in that the original straight lines parallel to the shorter sides have now been transformed into curved lines on the mono directionally formed blank, whereas the original straight lines parallel to the shorter sides have been maintained as straight lines at original length (Fig. 3, item 28; [Col. 3, lines 30-42]), wherein the mono directional forming of the flat laminate element in the Z-direction has not formed the flat laminate element in the Y-direction orthogonal to the X- direction and has not displaced particles of the laminate element in the Y-direction that is orthogonal to the X-direction [Col. 3, lines 30-42].  
Although Smith teaches forming the laminate into a circular arc, Smith is silent on the dimensions of a circular contour at a circle with a radius of 30 mm, an original cord with a length of 50 
With respect to claim 6, Neibling, in view of Smith teaches the method is performed for hot forming a flat laminate element made from a thermoplastic synthetic material using the following devices and measures: in an arrangement including a loading station and unloading station (Fig. 1, item 10), a forming station (Fig. 1, item 40), a heating station (Fig. 1, item 20) and a temperature measuring station (Fig. 1, item 30), wherein a rectangular transport frame is provided in the loading and unloading station wherein the transport frame is movable along its two longitudinal sides on a straight rail which runs through an entire arrangement, wherein a frame shaped pallet is placed on the transport frame wherein a frame of the pallet envelops a recess, wherein the flat laminate element to be formed is placed in a defined position on the frame shaped pallet, wherein merely a rim zone of the laminate element contacts the frame of the frame shaped pallet, wherein the transport frame with the frame shaped pallet and the flat laminate element is moved along the two rails from the loading and unloading station into the heating station wherein the flat laminate element is heated touch free to a predetermined temperature, 63NIE 002 wherein the transport frame is subsequently moved together with the frame shaped pallet and the hot flat laminate element along the two rails from the heating station into the forming station where the transport frame supported at the two rails is arranged in a defined manner relative to a forming tool, including: an upper forming tool half which forms a pressure bell into which a fluid pressure medium is introducible under a high pressure medium pressure; and a lower forming tool half including a base plate on which a base is supported at which a mold including mold contours, or a 3-D carrier element, is attached that is to be laminated and which includes carrier element contours, wherein the base is enveloped by a tension frame supported at the base plate 
However, the method of Niebling, in view of Smith, does not teach a circumferential sealing surface in which a circumferential groove is recessed into which a sealing device is inserted; hot flat laminate element to be formed is placeable onto the spring frame; a sealing surface section at pressure bell sections that are arranged in parallel with an offset from each other and opposite to each other wherein the respective sealing surface sections include a non- flat contour which form a non-flat sealing 
The prior art of Berthold (US20110052856A1) teaches a seal of similar design to the instant case seal, recessed inside a groove and used in an automotive product application (Figs. 1 and 2; [0027]); however, the extruded seal is not used in an application for hot forming a laminate, nor does it provide any motivation for its use in that capacity.
No other prior art was found that provided these features or a motivation for rejection using the method taught by Niebling, in view of Smith.
Claims 7, 8, and 9 would also be allowable if independent claim 1 was made allowable, since claims 7, 8, and 9 are dependent to claim 6.
With respect to claim 15, Niebling teaches the flat laminate element is made from a plate made from a thermoplastic synthetic material,68NIE 002 wherein the plate is heated in a heating station for a time period between an upper heating field and a lower heating field of a heating device wherein each heating field includes a heating shield which includes a plurality of individually controllable infrared surface heaters [0017], wherein the two heating shields are maintained at an average surface temperature between approximately 120-180°C above VST 50B (°C) of the respective synthetic material [0146-0147].  Using polycarbonate, Niebling teaches that a 300µm thick PC film has a Vicat softening temperature B/50 of 145°C [0117], and the IR heating oven surface temperatures are approximately 300°C [0142].  This oven surface temperature is 155°C higher than the material’s VST B/50, which lies inside the 120-180°C claimed range; therefore, a prima facie case of obviousness exists that Niebling teaches the claimed range.
Niebling is silent on a material with a layer thickness of 3000 µm to 10,000 µm.  68NIE 002
However, the prior art of Sell (US20080017304A1) teaches a laminate with a layer thickness of 5000 µm [0055, 0062], which is prima facie obvious to overlap and teach the claimed range.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-Th 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748



/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

	/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742